Citation Nr: 1729829	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  08-29 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to an evaluation in excess of 30 percent for service-connected right shoulder status post repeated rotator cuff tears, with calcific tendonitis and osteoarthritic changes of the acromioclavicular and glenohumeral joints.

2.  Entitlement to a separate rating prior to September 26, 2015 for impairment of the right humerus. 

REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Bush, Associate Counsel 



INTRODUCTION

The Veteran had active service in the U.S. Army from July 1985 to March 1992, and from October 2003 to August 20014, as well as subsequent period of service with the Michigan Army National Guard (ANG) until 2008. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan which granted service connection for a right shoulder disability, and assigned a temporary total rating, effective July 17, 2007, and a noncompensable (0 percent) rating, effective September 1, 2007.

In September 2008, the RO granted a 20 percent rating for the service-connected right shoulder disability, effective September 1, 2007.  Later, in an October 2013 rating decision, the RO granted a 30 percent rating for status post repeated rotator cuff tear secondary to a tear with calcific tendonitis with osteoarthritic changes of the acromioclavicular and glenohumeral joints (previously rated as a right shoulder disorder) (major dominant), effective January 20, 2012.  The Veteran continued his appeal for a higher rating.  

In October 2014, the Board issued a decision denying a rating in excess of 20 percent from September 1, 2007 to January 19, 2012, and denying a rating greater than 30 percent thereafter, for the service-connected right shoulder disability.  The Board also remanded the issues of entitlement to an extraschedular rating for the service-connected right shoulder disability and entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).  

In May 2015, the VA Director of Compensation Service found that the medical evidence of record did not show any evidence to support an increased rating for a right should on an extraschedular basis. 

The Veteran appealed the Board's denial of a higher rating for the service-connected right shoulder disability to the United States Court of Appeals for Veterans Claims (Court).  
The Court granted the joint motion for remand (JMR), vacating, in part, the October 2014 Board decision, and remanding the case to the Board for action consistent with the JMR in June 2015.  

By an October 2015 rating decision, the RO assigned a separate, 30 percent rating for the Veteran's right should disability pursuant to 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5202, for impairment of the humerus, right shoulder, effective from September 26, 2015. 

In May 2015, the VA Director of Compensation Service found that the medical evidence of record did not show any evidence to support an increased rating for a right should disability on an extraschedular basis.  

The Board remanded the issues of entitlement to an initial rating in excess of 20 percent prior to January 20, 2012 and a rating in excess of 30 percent thereafter for the service-connected right shoulder disability and TDIU in August 2015.  

Once the remand directives were completed, the Board issued another decision in May 2016.   In that decision, the Board granted a 30 percent rating for a right shoulder disability prior to January 2012 and denied a rating in excess of 30 percent thereafter.  The Board also confirmed the VA Director of Compensation Service's finding that extraschedular consideration was not warranted. The Board also denied a separate rating for impairment of the humerus, right shoulder prior to September 26, 2015, and denied a rating in excess of 30 percent September 26, 2015 to the present.  TDIU was granted.

The Veteran appealed the denial of entitlement to a rating in excess of 30 percent for service-connected status post repeated rotator cuff tears, with calcific tendonitis and osteoarthritic changes of the acromioclavicular and glenohumeral joints and the denial of entitlement to a separate disability rating, prior to September 26, 2015 to the Court.  

In March 2017, the Court granted the JMR, vacating the portion of the May 2016 Board decision which denied entitlement to a rating in excess of 30 percent for right shoulder disability and denied entitlement to a separate disability rating prior to September 26, 2015, and remanding the Veteran's appeal to the Board for additional action consistent with the JMR. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The JMR indicated that the Board provided inadequate reasons and bases for the denial of a separate rating for impairment prior to September 26, 2015, the VA examinations afforded the Veteran for his right shoulder disability were not compliant with Correia v. McDonald, 28 Vet. App.158 (2016), and that the Board did not fully consider the evidence, specifically evidence showing that the Veteran had a complete loss of motion after repetitive testing in internal rotation and less than normal external and internal rotation, when considering the applicability of an extraschedular rating.  As the law requires that all relevant evidence be considered in the adjudication of an appeal, the Board finds that the new VA examination must be provided prior to the re-adjudication of the issues. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA examination to assess the severity of his service-connected right shoulder disability.  The claims folder and all pertinent medical records should be made available to the examiner for review.  The examiner should take a full medical history from the Veteran, including information regarding the onset and frequency of any right shoulder dislocations prior to September 26, 2015.  All necessary diagnostic testing should be performed.  The examiner must describe all impairments of the Veteran's right shoulder disability; make determinations regarding range of motion, including any additional functional impairment; and identify any related neurological symptoms. 

The examination must address active and passive motion on weight-bearing and non weight-bearing or detail why such testing is not necessary.   Both shoulders must be examined and tested.  If the examiner is unable to conduct the required testing, he or she must clearly explain why this is so. 

It is imperative that the examiner comment on the functional limitations caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion caused by flare-ups of the Veteran's shoulder and back disability (if the Veteran is not experiencing a flare up at the time of the examination, the examiner should ask the Veteran to describe the frequency, severity, duration, and type of symptoms he experiences during flare ups and provide an opinion based on that information). The examiner's comments should include whether there was additional limitation of motion following repetitive testing due to pain, weakness, fatigability, etc. Any determination concerning this functional loss should be expressed in degrees of additional range of motion loss. 

A detailed explanation (rationale) is requested for all opinions provided. (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation. Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also request in a clarification being requested).

2. The AOJ should then review the record and re-adjudicate the claims.  If the claims remain denied, the AOJ should issue an appropriate supplemental statement of the case (SSOC), afford the Veteran and his representative the opportunity to respond, and return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




